Title: Newspapers for House Members, [9 December] 1790
From: Madison, James
To: 


[9 December 1790]

   
   On 8 December Williamson moved that the clerk of the House furnish each member with three Philadelphia newspapers, to be selected by the representative. Consideration of the motion was postponed until this day (Gazette of the U.S., 11 Dec. 1790).


Mr. Madison recommended to the house, to take all the papers, or none. As the object of taking them, was to supply the members with all the information that could be obtained, and at the same time, to give encouragement to the press, which was thought advantageous to the public: both these objects, if they justified the house, in taking any papers, would be best promoted by taking them all. The expence saved, by excluding some, would be too inconsiderable to justify a distinction. The papers being paid for at the public expense, if each member were to select such only as he pleased, their conduct would tend to encourage one press, in preference to another; it would savour of partiality. He hoped, that no distinction would be made.
